Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered July 1, 2004, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
*446Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court’s comments during his attorney’s opening statement did not shift the burden of proof (see People v Clanton, 19 AD3d 177, 178 [2005]; People v Orr, 267 AD2d 177 [1999]; People v Abreu, 256 AD2d 585 [1998]; People v Pena, 242 AD2d 546, 547 [1997]; People v Dukes, 236 AD2d 484 [1997]; People v Concepcion, 228 AD2d 204, 206 [1996]).
The defendant’s remaining contentions are without merit. Crane, J.E, Rivera, Skelos and Dillon, JJ., concur.